DARGAN, C. J.
This was an action of detinue, brought by the defendant against the plaintiffs in error, to recover five slaves. Pleas non detiriet, and statute of limitations. On the trial, a bill of exceptions was taken, which presents the following facts. In the year 1812, Johnson Strong made a deed of gift to his son William Strong, the defendant’s testator, of all his property, both real and personal, and at the same time took a bond from William in the penalty of six thousand dollars, conditioned that William Strong should let Johnson Strong, the donor, have the possession of the property, during his life and the life of his wife, or until Johnson Strong, the donor, should think proper to make a division of said property amongst his other legaatees. The deed from Johnson Strong conveyed to William, together with seven other negroes, a negro woman named Poll, and her child, and it was shown that the slaves sued for were the children of Poll, and Nelly, who was her daughter. After the execution of this deed and bond, Johnson Strong removed to Missouri, and whilst there, in the year 1818, executed to Isaac Brewer and his wife, who was the daughter of Johnson Strong, a deed of gift, by which he conveyed to them the negro woman Poll and her two children, Gabriel and Hannah, and took from them an obligation, purporting to be signed by Isaac Brewer, and Elizabeth, his wife, by which they bound themselves to hire said slaves to Johnson Strong, during the life of himself and wife. This obligation was signed by Elizabeth Brewer, who could write, but it purported to be signed by Isaac Brewer, by making his mark in the shape of a cross, his name being written at length by some other person. To prove the execution of this obligation, the plaintiff introduced his son as a witness, who testified to the hand-writing of his mother, and also stated that he knew the *710mark of his father, and the mark attached to the foot of the instrument, he believed to be his father’s mark. The defendant objected to this mode of proving the instrument, on the ground that a mark, differing from an ordinary signature, could not be proved in the manner proposed, but the objection was overruled by the court. The general rule, which admits of proof of the hand-writing of a party, is founded on the reason, that in every person’s manner of writing there is a peculiar prevailing character, which distinguishes it from the hand-writing of every other person, and therefore, that one, who knows the hand-writing of the party, is competent to testify to it. This kind of evidence too, like all other probable evidence, admits of every degree, from the lowest presumption to the highest moral certainty.— 1. Phil. Ev., 484. The degree of weight to be attached to it depends not only upon the character of the witness, but also upon the opportunity he has had of acquiring a knowledge of the party’s hand-writing. It may be more difficult to acquire a knowledge of a simple mark, by which an illiterate man executes a deed, than the knowledge of the hand-writing of one, who can write his name in full, but we cannot perceive why it may not be done. In some instances, the peculiarity may be as strong as that which marks the characters of one who can write, and in other instances, not perhaps so great; yet in all, we apprehend, would be found something distinct and peculiar, which would enable one, who had frequently seen the party make his mark, to know it. We can, therefore, see no reason why one, who has frequently seen a party make his mark to deeds or other writings, and who can testify that he believes that he knows it, may not be permitted to prove the execution of a deed thus subscribed. We are somewhat surprised that we can find but oDe case in which this question arose, and that is the case of George v. Surry, 1 Mood. and Malk. 516, referred to in Cowen and Hill’s notes to Phil. Ev., vol. 8, 1323, in which it was held, that a witness who had seen the party, whose signature he was called to prove, make her mark, might be permitted to testify to the execution of the instrument. We do not think the court erred in admitting this evidence. It could not be rejected as illegal, but its weight was for the jury. The evidence also showed, that after the execution of the deed in 1818, by which Johnson Strong, conveyed the slave Poll and her children to-the plaintiff, he re*711moved to Alabama, and lived for several years with his son William, to whom the deed in 1812 was executed; and that in the year 1833, they had a settlement of accounts for money advanced by William Strong in removing him, Johnson Strong, and his family, from Missouri. Upon this settlement, it was ascertained that Johnson Strong, the father, was indebted to William, his son, in the sum of seven hundred dollars, and in payment thereof he executed to him an absolute bill of sale to the slave Gabriel, who is one of the slaves sued for. In the year 1841, Johnson Strong, alleging that he was too old to have the care of property, had a public sale, at which William purchased the slaves John and Nelly, and her child Mary, and took them into his possession, which he retained until his death. It was also shown that William Strong, the son, died before Johnson Strong, and that upon the death of William, the slaves came into the possession of the defendants as his executors. It also appeared that the slave James was a son of Nelly, and was bom after the death of William Strong, and that Johnson Strong died in the year 1849. Upon this proof, the court charged the jury that the deed, executed by Johnson Strong in the year 1812, and the bond executed by William to him at the same time, constituted but one transaction, and that under the terms of the bond, executed by William Strong, Johnson Strang had the right to defeat the estate conveyed to William, by making a division of the property among the children of Johnson Strong, and that the execution of the deed in 1818 to Isaac Brewer and wife, and the contemporaneous covenant executed by them, was, so far as it went, a division of the property, and pro tanto, defeated the right of William Strong under the deed of 1812. The defendants requested the court to charge the jury that the bond of William Strong to his father deprived him of the right to retain possession of the property, after he had made a division of it amongst his children, and also that it was void, as being repugnant to the estate conveyed by the deed of Johnson Strong to William, which charges the court refused to give. The defendants also requested the court to charge the jury that the plaintiff under the deed of 1818 took no right to the increase of Poll, which was also refused. The court was further requested to charge the jury that if William Strong died before Johnson Strong, his father, then William in his life time was not guilty of an unlawful *712detainer, and consequently the defendants were not chargeable as his executors, which was also refused, and the defendants excepted to the charge given, and also to the refusal of the court to give the instructions requested.
There can be no doubt but that the deed of 1812, executed by Johnson Strong to his son William, and the bond, executed at the same time by William to his father, must be construed together as parts of the same contract. In the case of Jackson, ex dem. of Watson v. McKinney, 3 Wend. 233, a mother executed a deed of a house and lot to her two sons in fee, and took from one an instrument in writing of the same date, declaring that the intention of the parties was that the grantor should hold and enjoy the property during her natural life — it was held that both instruments were parts of the same contract, and thus construed, the grantor had an estate for life in the premises. So in the case of Stephens v. Baird, 9 Cowen, 274, it is said that several instruments in writing, passing between the same parties at the same time, in reference to the same subject matter, must be taken as parts of the same transaction, and make but one agreement.1 — See, also, Glassel v. Chapman, 13 Ala. 50. In the case of Doe on the demise of Holman v. Crane et al., we .said that it had so often been decided, that it is now the settled rule, that several instruments in writing, executed at the same time, between the same parties, in reference to the same subject matter, constitute but one agreement, and from all of them the intention of the parties must be gathered, in giving effect to the contract. Construing then the deed and the bond of 1812, executed by Johnson and William Strong, as one contract, what was the intention of the parties? It is manifest that Johnson Strong, the father, intended to reserve a life estate to himself in the property, with a power to divide it amongst his children, as he might see proper. This division he had the right at any time to make, and he could well designate when his children should come into the actual possession of such part as he might see proper to allot to each. Nor is there such repugnance between the powers, reserved to the father in the condition of the bond, and the deed, executed by him to his son William, as will render the condition of the bond void, and vest the title to the property, conveyed by the deed of 1812, absolutely and unconditionally in him. By the *713deed the property is conveyed to William Strong; by the bond, the father, Johnson Strong, reserves a life estate, with the power of disposing of the property amongst his children only. If he failed to exe'cute that power, upon his death, the property would pass absolutely and unconditionally to William Strong by the deed; but the execution of the power, reserved to the father, would defeat the title of William. This was the intention of the parties,' and tve can give full effect to it, without destroying either instrument. Indeed they both constitute a contract, that the parties were capable of making, and, construed together, there is no inconsistency or repugnancy in the agreement. As Johnson Strong then had a life estate in the property, with power to divide it amongst his children, as he might see fit, he could execute that power by deed in his life-time, as no specific mode was pointed out in the instrument •creating the power, in which it should be executed; and he could stipulate that his donee under the power should suffer him to retain possession of the property during his, the donor’s, life. The deed, therefore, to Isaac Brewer and wife, executed in 1818, and their covenant, which amounts to an agreement that Johnson Strong should retain the possession of the property during the life of himself and his wife, gave the slaves named in the deed to Brewer, with the reservation of a life estate'in the donor, and after his death, Brewer became entitled to the property. This being the condition of his rights, they were not defeated, under the facts of this case, by the subsequent sale of the slaves by Johnson Strong, the donor, to William Strong, even if such a sale was upon a valuable consideration. — See Lyde et al. v. Taylor and others, decided at ■the present term, and cases there cited.
It is the rule that children of a female slave, born during the continuance of a life estate, belong to the remainder-man, upon tiie determination of the estate for life. — Wilks, adm. v. Greer, 14 Ala. 437, and cases there cited. There was no error, therefore, in the court refusing to give the charge, that the slaves born after the execution of the deed, in the year 1818, could not be recovered.
The court also properly excluded the declarations of Johnson Strong, made after the execution of the deed, tending to prove it was fraudulent as against his creditors. This has been *714so often ruled by this court, that it would serve no purpose io refer to the eases.
When this case was before this court at a previous term, it was decided that the action of detinue could be maintained against the defendants in their representative character, although the cause of action did not accrue until after the death of the testator, upon proof that the testator was possessed of the slaves before his death, and that they came to the possession of the defendants as executors. — 10 Ala. 961.
We perceive no error in the record, and the judgment must be affirmed.